DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

Status of Amendment
The amendment filed on 31 October 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending and under examination.

Status of Rejections
All previous rejections are herein withdrawn due to Applicant’s amendment filed 31 October 2022.
New rejections addressing the amended claim limitations are provided herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sam et al (US 2018/0111829 A1) in view of Wang (US 2003/0190278 A1) OR Smits et al (US 2004/0228961 A1).
As to claims 1, 6, 8, Sam discloses a method for fabricating conducting bridges between adjacent electrodes (Abstract), the method comprising:
	a. depositing a droplet (Step 214) containing a suspension of conductive or dielectric nanostructures (CNTs as required by instant claims 6 and 8 [0082]) between a first electrode and second electrode (Step 203 electrodes 120 shown in Fig. 1a/1b) ; 
	b. applying voltage to the suspension of conductive or dielectric nanostructures using the first electrode immediately after (a) (Fig. 2D Step 221); 
	c. evaporating the droplet containing the suspension of conductive or dielectric nanostructures immediately after (b) such that surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures to pull the nanostructures together (Step 224 Fig. 2d [0080]) 
	d. repeating steps a-c until a distance between the first electrode and a second electrode is spanned by the conducting bridges. ([0070] which results in the spanning bridge – see Fig. 1b).
	Sam fails to explicitly recite “completely evaporating” the droplet.
	Wang discloses evaporating a droplet of a solvent which contains CNTs in suspension (Abstract) in which this is enhanced by the application of an electric field (Abstract) once evaporated the CNTs remain where deposited bridging the location ([0010]). Smits also discloses complete removal the solvent after depositing CNTs (Fig. 3 step 108).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly completely evaporated the solvent as taught by Wang OR Smits in the method of Sam because it allows for removal of CNTs not deposited between the electrodes (Smits [0023]) and provides the expected result of leaving the CNT’s in the area at which they are deposited (Wang Abstract) which is desired by Sam ([0093]).
	
	As to the limitation “wherein complete evaporation of the droplet allows surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructures together”, said recitation is a result of the physical process of evaporation when applied to a suspension of nanostructures without recitation of particular process to achieve said effect.

As to claims 2 and 9, Sam further discloses applying heat to the conductive or dielectric nanostructures, i.e. CNTs (Fig. 2F step 240).

As to claims 7 and 16, Sam necessarily discloses single wall or multiwall carbon nanotubes because carbon nanotubes must inherently be either single or multi wall carbon nanotubes.

Claims 1, 2, 6-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 10-2011-0001713 A) in view of Sam, Wang, and Smit.
As to claims 1, 6, 8, Park discloses a method for fabricating conducting bridges between adjacent electrodes, the method comprising:
	a. depositing a droplet (150) containing a suspension of conductive or dielectric nanostructures between a first electrode (100) and second electrode (pg. 4 “preparing a dispersion of carbon nanotubes (40); (b) injecting the substrate 10 on which the electrode 30 is formed into the carbon nanotube 40 dispersion” CNTs as required by instant claims 6 and 8); 
	b. applying voltage to the suspension of conductive or dielectric nanostructures using the first electrode (100) (pg. 4 “(c) applying an alternating voltage to both electrodes 30 to form a carbon nanotube 40 bridge”) ; 
	c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind (pg. 4 “removing the device from the dispersion, and washing and drying the device.”); and 
	d. repeating steps a-c until a distance between the first electrode (100) and a second electrode (200) is spanned by the conducting bridges. (pg. 4 “This process is repeated several times”).
	Park fails to explicitly disclose completely evaporating the droplet such that the surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructured together.
	Sam discloses appropriate methods of evaporating the droplet containing the suspension of conductive or dielectric nanostructures such that surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructures together (Step 224 Fig. 2d [0080]), where the evaporation provides an explicit method of drying the solution with nanostructures between the electrodes.
	Wang discloses evaporating a droplet of a solvent which contains CNTs in suspension (Abstract) in which this is enhanced by the application of an electric field (Abstract) once evaporated the CNTs remain where deposited bridging the location ([0010]). Smits also discloses complete removal the solvent after depositing CNTs (Fig. 3 step 108).

	Thus, it would have been obvious to one of ordinary skill in the art to evaporate the droplet as taught by Sam in the method of Park in provided a recognized method of removing fluid from the nanostructures which provides the expected result in applying them to the electrodes on the electrodes. See MPEP 2144.07.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly completely evaporated the solvent as taught by Wang OR Smits in the method of Sam because it allows for removal of CNTs not deposited between the electrodes (Smits [0023]) and provides the expected result of leaving the CNT’s in the area at which they are deposited (Wang Abstract) which is desired by Sam ([0093]).
	As to the limitation “wherein complete evaporation of the droplet allows surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructures together”, said recitation is a result of the physical process of evaporation when applied to a suspension of nanostructures without recitation of particular process to achieve said effect.

As to claims 2 and 9, Park further discloses applying heat to the conductive or dielectric nanostructures, i.e. CNTs (pg. 4 “baking is carried out at 80 degrees for about 30 minutes to remove the dispersion on the device.”).

As to claims 7 and 16, Park further discloses single wall or multiwall carbon nanotubes (pg. 2 “single walled nanotubes or multiwalled nanotubes according to the number of bonds forming walls, and bundles of multiple single-walled nanotubes are bundled together”). Note that carbon nanotubes must inherently be either single or multi wall carbon nanotubes.
Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR 10-1128015 B1) in view of Park, Sam, Wang, and Smits.
As to claims 1, 6-8, Woo discloses a method for fabricating conducting bridges between adjacent electrodes, the method comprising:
	a. depositing a droplet (#40) containing a suspension of conductive or dielectric nanostructures (#10) between a first electrode (#20) and second electrode (#21); 
	 b. applying voltage to the suspension of conductive or dielectric nanostructures using the first electrode (pg. 3 Next, as shown in FIG. 3, by strong electrophoresis under an AC voltage condition of 2 V and 5 MHz. A large number of carbon nanotubes 10 are coupled around the source metal electrode 20 and the drain metal electrode 21. This step is the start of the complete carbon nanotube (10) network structure is formed,) ; 
	d. repeating steps a-c until a distance between the first electrode and a second electrode  is spanned by the conducting bridges. (Fig. 5 to completion).
	Woo fails to explicitly disclose c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind.
	Park further discloses c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind (pg. 4 “removing the device from the dispersion, and washing and drying the device.”).
	Sam discloses appropriate methods of evaporating the droplet containing the suspension of conductive or dielectric nanostructures such that surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructures together (Step 224 Fig. 2d [0080]), where the evaporation provides an explicit method of drying the solution with nanostructures between the electrodes.
	Wang discloses evaporating a droplet of a solvent which contains CNTs in suspension (Abstract) in which this is enhanced by the application of an electric field (Abstract) once evaporated the CNTs remain where deposited bridging the location ([0010]). Smits also discloses complete removal the solvent after depositing CNTs (Fig. 3 step 108).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a drying step as taught by Park in the method of Woo as a recognized step to prepare the substrate before repeating the CNT dispersion application.
	Further, it would have been obvious to one of ordinary skill in the art to evaporate the droplet as taught by Sam in the method of Woo, in view of Park, in provided a recognized method of removing fluid from the nanostructures which provides the expected result in applying them to the electrodes on the electrodes. See MPEP 2144.07.
	Lastly, it would have been obvious to one of ordinary skill in the art to evaporate the droplet as taught by Sam in the method of Park in provided a recognized method of removing fluid from the nanostructures which provides the expected result in applying them to the electrodes on the electrodes. See MPEP 2144.07.
As to the limitation “such that surface tension of the droplet surrounding the deposited conductive or dielectric nanostructures pulls the nanostructures together”, said recitation is a result of the physical process of evaporation when applied to a suspension of nanostructures without recitation of particular process to achieve said effect.

As to claim 14, Woo further discloses the distance can be up to dozens of micrometers (Abstract) which provides a prima facie case of obviousness to provide an appropriate distance between the electrodes as application appropriate.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sam, Wang, and Smits, as applied to claims 1 and 8 above, and further in view of Gleason et al (WO2011/163556 A2).
As to claims 3, 4, 11, and 12, Park, in view of Sam, Wang, and Smits, discloses applying a further layer of PEDOT to the surface (Abstract Park), but fails to disclose electropolymerization form the PEDOT layer.
	Gleason discloses electropolymerization as a recognized method to deposit PEDOT (pg. 11 “Electropolymerization of EDOT has been the most commonly used deposition technique for PEDOT and other conducting polymers.”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used electropolymerization to form the PEDOT layer as taught by Gleason in the method of Park, in view of Sam, Wang, and Smits, because it is a recognized method of forming PEDOT layers. See MPEP 2144.07.

As to claim 12, the decision as to when to dry the suspension of CNTs is afforded a prima facie case of obviousness to rearrange the step to dry before or after the formation of the polymer layer to provide an expected result of drying before the next dispersion of forming CNT bridges. See MPEP 2144.04 VI C.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sam, Wang, Smits, and Gleason, as applied to claims 4 and 12 and above, and further in view of Smits et al (US 7,491,428 B2).
As to claims 5 and 13, Park, as modified by Sam, Wang, Smits, and Gleason, fail to explicitly disclose using a nitrogen gun to dry the droplet.
	Smits discloses using a nitrogen gun to dry a droplet of CNTs after electrophoretic deposition (Fig. 9 col. 4 lines 59-64).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a nitrogen gun as taught by Smits in the method of Park, as modified by Sam, Wang, Smits, and Gleason, in order to provide a recognized method and structure to dry the droplet. See MPEP 2144.07.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Sam, Wang, and Smits, as applied to claim 8 above, and further in view of Nakamura et al (JP 2006/228818 A).
As to claim 10, Park, as modified by Sam, Wang, and Smits, fails to disclose wherein heat treatment is 200 degrees C.
	Nakamura discloses using a heat treatment between 200 and 500 degrees C (pg. 10 “Furthermore, the connection strength between the electrodes 62a and 62b and the carbon nanotube 63 can be increased by performing heat treatment at about 200 ° C. to 500 ° C. as necessary”)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the heat treatment of Nakamura in the method of Park, as modified by Sam, Wang, and Smits, because it is a leads to an increased connection strength.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Sam, Wang, and Smits, as applied to claim 8 above, and further in view of Wah et al (RSM2011 Proc., 2011, Kota Kinabalu, Malaysia).
As to claim 15, Park, as modified by Sam, Wang, and Smits, fails to disclose wherein the droplet comprises isopropyl alcohol.
	Wah discloses using isopropyl alcohol as a dispersant for the CNTs for dielectrophoresis (pg. 261 Section D).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used isopropyl alcohol to disperse CNTs as taught by Wah in the method of Park, as modified by Sam, Wang, and Smits, because it is a recognized dispersant to perform dielectrophoresis. See MPEP 2144.07).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Sam, Wang, and Smits, as applied to claim 8 above, and further in view of Suehiro (JP 2006/329802 A).
As to claims 17 and 18, Park, as modified by Sam, Wang, and Smits, fails to the specific voltage and frequency applied to deposit the CNTs via dielectrophoresis.
	Suehiro discloses using a peak to peak voltage of 0.5-10 V and 1kHz-100MHz (pg. 8 “the amplitude can be adjusted between 1 kHz and 10 MHz for an amplitude of 0.5 V to 10 V in the case of a DC voltage, and further in the case of an AC”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have picked within the ranges discloses of 5V and appropriate frequencies which overlap the instantly claimed range to electrophoretically deposit CNTs as taught by Suehiro in the method of Park, as modified by Sam, Wang, and Smits, in order to provide appropriate voltages that provide the expected result of dielectrphreotically depositing CNTs. See MPEP 2144.07 and 21440.05.


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant argues towards the as amended claim limitations as applied to Sam, specifically, to the inclusion of “Completely evaporating” as currently recited and addressed herein through the additional citation to Smits and Wang.
In response to Applicant’s argument that Sam is non-enabled prior art, prior art is presumed to be prima facie enabled and the burden lies on Applicant to rebut this presumption of operability. MPEP 2121 I. Furthermore, "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). In the instant case, Applicant argues via all possible combination of steps in arguing for being non-enabled. First, Applicant argues that their steps are only three, however the claims are clearly open to other, not claimed steps, via the “comprising” transitional phrase. Secondly, each alleged step are mere sub-step of the more general process outlined in Fig. 2A. For example, Fig. 2b is basic method of forming a patterned conductive film commensurate with Fig. 2A step 200. Thus, Fig. 2A is the general embodiment with Figs 2B-2F being the specific processes performed in said process. Applicant alleges that each have 2-4 steps that may be omitted, repeated, or different order. This is not accurate as for example, step 200 must be performed before step 230. Applicant does not actually show any calculation to arrive at said “over 1000 possible combination” thus alleged amounts to a mere allegation. Furthermore, step 200 must come before step 210, step 220 must come after step 210, etc. Likewise, in Fig. 2b step 201 must come before 202 since a film cannot be deposited on a substrate without a substrate. Likewise step 203 cannot pattern a film before a film is formed. 
No evidence has been presented in accordance with MPEP 716.07 showing the inoperability of the reference.
Lastly, even if there were “over 1,000 possible combinations” are present this along is not sufficient in showing unenablement, the quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).MPEP 2164.06. All the steps of Sam are clearly delineated into separate sub processes which may not be “performed in different order or different embodiments, i.e. a nanowire mixture cannot be deposited on a patterned conductive film without first providing the patterned conductive film, or heating of the nanowire chain cannot take place until the chain is formed. Sam discloses each step of Applicant’s process in the order presented. Thus, this argument is not persuasive and Sam is deemed as providing an enabling disclosure.
No further arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795